[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION RE: DEFENDANT'S MOTION TO REARGUE DATED AUGUST 25, 2000 (#140)
On August 8, 2000 the court (Caruso, J.) filed its Memorandum of Decision with respect to the plaintiff's motion for contempt and counsel fees post judgment dated February 1, 2000 (#132) The instant motion followed. On October 13, 2000 the parties were ordered to submit proposed changes which they have done. Further argument was heard by the court on May 9, 2001.
The court has reviewed the files, its memorandum of decision and the parties proposed changes and makes the following orders:
1. Having ordered the defendant to pay the plaintiff the present value of the contingent annuity subparagraphs (a) and (b) of paragraph 14 of the agreement are unnecessary and the defendant need not comply with those provisions.
2. The defendant shall pay the plaintiff the sum of $1,287.14 costs in connection with her motion for contempt within 30 days.
Caruso, J.